DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 19, 24-25, 28 and 30-31  are currently under examination. Claims  17-18, 21-23, 26-27, 29 and 32-35 are withdrawn from consideration. Claims 1-16 and 20 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean P. Ritchie on 03/26/2021.
The application has been amended the claims as follows:
1-18.	(Canceled)
2 comprising administering a complex having a structure according to Formula I:

    PNG
    media_image1.png
    330
    698
    media_image1.png
    Greyscale

I

wherein M is a transition metal; 
wherein each N and N’ is independently nitrogen 
wherein Z is selected from the group consisting of CH, C, and N;
wherein n is 0-3;
wherein each L is independently a neutral or charged ligand;
wherein each R is independently an alkyl, 3,3-dimethylbutyl (Nx), or CH2Si(CH3)3 (trimethylsilylmethyl); and
wherein the dashed lines are independently a 6 membered ring including Z and the ortho C, N=CH, or HC=CH. 
20-22.	(Canceled)
23.	(Rejoined) The method of claim 19, wherein at least one L is selected from the group consisting of monodentate, bidentate, and tridentate ligands.
24.	(Previously presented) The method of claim 19, wherein at least one L is selected from the group consisting of halogen, alkyl, aryl, biaryl, substituted aryl, aryloxy, acetate, trifluoroacetate, and alkoxy.
25.	(Previously presented) The method of claim 24, wherein at least one L is a halogen.

27.	(Rejoined) The method of claim 24, wherein the substituted aryl is a fluoro substituted aryl.
28.	(Previously presented) The method of claim 19, wherein the alkyl of R is selected from the group consisting of methyl, ethyl, propyl, butyl, pentyl, and hexyl.
29.	(Canceled)
30.	(Currently amended) The method of claim 19, wherein M is Ni.
31.	(Previously presented) The method of claim 30, wherein the complex is selected from the group consisting of:

    PNG
    media_image2.png
    225
    372
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    383
    media_image3.png
    Greyscale
.
32.	(Rejoined - currently amended) The method of claim 19, wherein M is Pt.
33.	(Rejoined) The method of claim 32, wherein the complex is selected from the group consisting of:

    PNG
    media_image4.png
    117
    173
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    121
    225
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    140
    234
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    127
    195
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    182
    190
    media_image9.png
    Greyscale
, 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
, 
    PNG
    media_image10.png
    177
    186
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    202
    203
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    210
    234
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    206
    198
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    167
    193
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    148
    201
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    136
    201
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    155
    210
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    168
    199
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    169
    193
    media_image19.png
    Greyscale
, 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
, 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
, 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
, and 
    PNG
    media_image7.png
    3
    10
    media_image7.png
    Greyscale
.
34.	(Rejoined – currently amended) The method of claim 19, wherein M is Pd.


    PNG
    media_image20.png
    290
    461
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    289
    457
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    376
    450
    media_image22.png
    Greyscale
, 

    PNG
    media_image23.png
    339
    403
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    286
    451
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    385
    495
    media_image25.png
    Greyscale
, and 
    PNG
    media_image26.png
    284
    505
    media_image26.png
    Greyscale
.
Allowable Subject Matter
Claims 19, 23-28 and 30-35 are allowed.
The closest prior art is Hollis et al. (US 2012/0205554 A1).
Bu-NHC-Ni-Cl complex 2 having the structure as shown below (FIG. 6, [0017]):

    PNG
    media_image27.png
    281
    262
    media_image27.png
    Greyscale

As we see above, the CCCBu-NHC-Ni-Cl complex 2 corresponds to applicant elected and the instant claims, wherein Z=C, n=1, N=N’=N, R=Butyl, M=Ni.
However, neither Hollis et al. nor any prior arts of the record specifically teaches or suggests a process of catalyzing reduction of CO2 as per applicant claim 19. Therefore, the claims 23-28 and 30-35 allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732